DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 8/15/2022 which amended claim 8. Claims 1-20 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, filed 8/15/2022, with respect to the drawing objections have been fully considered and are persuasive in light of the amendments to claim 8. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 11, filed 8/15/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 8-15 have been fully considered and are persuasive in light of the amendments to claim 8. The 35 U.S.C. 112(b) rejections of claims 8-15 have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 8/15/2022, with respect to the non-statutory double patenting rejections of claims 8-15 have been fully considered and are persuasive in light of the amendments to claim 8. The non-statutory double patenting rejections claims 8-15 have been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 8/15/2022, with respect to the 35 U.S.C. 103 rejection of claim 8 have been fully considered and are persuasive in light of the amendments to claim 8. The 35 U.S.C. 103 rejection of claim 8 has been withdrawn. 



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris and a control signal from the EUV scanner; an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate; and a gas supply device configured to provide a gas into the chamber according to the second gas flow rate, wherein the control signal indicates the lithography exposure process is completed, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious a concentration detector configured to measure concentration of debris generated during the lithography exposure process in the chamber; and a debris collection device disposed in the chamber; an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris; and a gas supply device configured to provide a gas into the collector of the light source according to a second gas flow rate corresponding to the measured concentration of the debris, wherein a controller is configured to control a ratio of the second gas flow rate to the first gas flow rate to be greater than one. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Bogaart et al. (WO 2016/037786, Bogaart hereinafter) discloses an extreme ultraviolet (EUV) lithography system (Figs. 1-3), comprising: an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation); a light source configured to provide the EUV radiation to the EUV scanner (Figs. 13, paras. [0041], [0048], [0053]-[0055], source module SO produces EUV radiation provided to the lithography apparatus), wherein the light source comprises: a chamber (Figs. 1-3, paras. [0053]-[0054], source module SO includes a source chamber 4211); a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (Figs. 3, 4, 25, paras. [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma); and a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris (Figs. 3 and 25, paras. [0072]-[0078], [0105], controller 14 adjusts gas flow rates from the gas delivery system 16 based on the concentration measured by the measurement system 12); an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25)); and a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25)). Bogaart does not describe or render obvious the controller receives a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. 
Ueno et al. (US PGPub 2010/0192973) discloses a controller configured to perform cleaning in response to a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed (Figs. 1, 5, paras. [0077]-[0080], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed). Ueno does not describe or render obvious wherein the first gas flow rate is proportional to the second gas flow rate, a ratio of the second gas flow rate to the first gas flow rate is greater than one.  
De Jong (WO 2015/086510, De Jong hereinafter) discloses wherein the first gas flow rate is proportional to the second gas flow rate (para. [0093], the rate of gas supply and the rate at which gas is exhausted are substantially the same). However, De Jong discloses the gas is exhausted at the same rate at which the gas is supplied; thus, it would not have been obvious to one of ordinary skill in the art to have modified the gas flow rates to have obtained a ratio of the second gas flow rate to the first gas flow rate is greater than one from the disclosure of De Jong. 
Freriks et al. (US PGPub 2007/0145297, Freriks hereinafter) discloses tuning the ratio of gas flow by configuring the dimensions of tubes for gas exhaust and gas return for an EUV chamber (Fig. 7e, para. [0105]), but Freriks does not describe or render obvious a controller configured to adjust the first gas flow rate and the second gas flow rate, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one. Freriks also does not describe or render obvious in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one.
Bykanov et al. (US PGPub 2009/0154642) discloses controlling gas sources and pumps to maintain a selected flow rate with a selected ratio of gases (para. [0066]); however, Bykanov does not describe or render obvious a controller configured to adjust the first gas flow rate and the second gas flow rate, wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one.   
Uzawa (US PGPub 2001/0048084) discloses controlling a ratio of purging gas supplied to the amount of exhausted gas to regulate pressure within purge spaces (paras. [0048]-[0051]), but Uzawa does not describe or render obvious wherein the first gas flow rate is proportional to the second gas flow rate, and a ratio of the second gas flow rate to the first gas flow rate is greater than one, and does not describe or render obvious in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device; and in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device, wherein, the first control signal indicates a lithography exposure process has been completed, wherein the adjusted first gas flow rate is proportional to the adjusted second gas flow rate, and a ratio of the adjusted second gas flow rate to the adjusted first gas flow rate is greater than one.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882